DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note that dependent claims are included in the rejection due to their dependence upon a rejected claim.
Independent claim 1 recites a Formula 3 that is drawn with cyclical dotted lines depicting groups “A31” and “A32” in a nitrogen-containing core structure:

    PNG
    media_image1.png
    78
    79
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    80
    79
    media_image2.png
    Greyscale

As defined, A31 and A32 may be “a cross-linkable group”.   It is unclear if the recited cross-linkable group is required to include a cyclical structure as depicted in the dashed-line circle that is joined with the nitrogen-portion of the overall core.  Clarification of intended “cross-linkable” groups that may be suitable as part of Formula 3 is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer et al. (WO 2016/026265 A1).
Spencer et al. discloses polymeric materials for light emitting devices (see abstract).  The polymeric material includes, as polymerized units, a monomer A, and a monomer C crosslinking agent (see page 2, lines 14-19) wherein monomer A may be the following:

    PNG
    media_image3.png
    154
    307
    media_image3.png
    Greyscale
 
and a monomer C may include the following (see page 9, lines 7-10):

    PNG
    media_image4.png
    136
    310
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    145
    433
    media_image5.png
    Greyscale
.
At least the following groups are exemplified:


    PNG
    media_image6.png
    149
    260
    media_image6.png
    Greyscale

C19 (page 12)

    PNG
    media_image7.png
    188
    241
    media_image7.png
    Greyscale

C20 (page 12)

    PNG
    media_image8.png
    164
    269
    media_image8.png
    Greyscale

C25 (page 13)

    PNG
    media_image9.png
    288
    253
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    203
    281
    media_image10.png
    Greyscale

	Regarding claim 2, instant m11 may be considered zero in the above groups.
	Regarding claim 5, compounds C19 and C26 above are considered to comprise crosslinkable groups corresponding to the location of instant A31 and A32.
	Regarding claim 6, the anthracene derivatives shown above are considered to have either hydrogen or crosslinkable group corresponding to the instant R21 to R30 positions of instant formula 2.
	Regarding claim 7, compounds C19 and C26 above are considered to comprise crosslinkable groups corresponding to the location of instant A31 and A32.
	Regarding claim 8, at least compound C26 shown above comprises alkoxy groups corresponding to instant R31 to R33.
	Regarding claim 9, anthracene derivative C25 shown above meets the claim limitation where A11 is present as Formula 2, there is an instant L81 as substituted carbocyclic group and a R81 is aryl.
	Regarding claim 10, the claim is included in the rejection, because an A81 or A91 is not required to be present in a claim 9 compound having an instant formula 9-1 group.
	Regarding claim 11, the anthracene derivative C25 shown above meets the claim limitation where an instant L81 is benzene group substituted with alkyl.
11 and Y12.
Regarding claims 1 and 15, a monomer A24 is also taught, which has a crosslinkable group corresponding to instant A32 position and is exemplified within solution (see page 23, line 14- page 24, line 4) per the instant “composition”.  A solvent combined with the monomer A24 is taught to include dichloromethane per instant claim 17 (see page 24, lines 3-4).

    PNG
    media_image11.png
    265
    248
    media_image11.png
    Greyscale
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (WO 2016/026265 A1).
Spencer et al. is relied upon as set forth above.
	As discussed in the above rejection, Spencer et al. discloses polymeric materials for light emitting devices (see abstract).  The polymeric material includes, as polymerized units, a 

    PNG
    media_image3.png
    154
    307
    media_image3.png
    Greyscale

Regarding claims 3, 4, 12, and 13, exemplified monomers such as C20 and C25 (pg. 12-13) demonstrate that anthracene group may be selected for “A” ring in the general formula; however, the exemplified derivatives do not expressly show a compound formed with the group attached to “A” at the 9-, 10- bonding positions of an anthracene group as set forth in instant claims 3, 4, 12, and 13.  It is submitted that “A” is not restricted to any particular bonding position of an aryl group representing “A”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a structure A with group A selected as anthracene and to have bonded two of the formula groups at the 9- and 10- positions of the anthracene, because such a derivative is within the definition of general Structure A.  One would expect to achieve a functional Structure A within the disclosure of Spencer et al. with a predictable result and a reasonable expectation of success.
	Regarding claims 18 and 19, it is not seen where one of the exemplified structures C10, C19, C20, C25, or C26 (see pages 11-13) discussed in the above rejection was set forth in an example device; however, Spencer et al. teaches the polymeric charge transfer layer may be part of an organic light emitting device and a device may include an emitting layer, hole transport layer and electron transport layer (see claim 12, page 35 and page 15, line 21 to page 16, line 6).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer et al. (WO 2016/026265 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Spencer et al. is relied upon as set forth above.
As discussed in the above rejection, Spencer et al. discloses polymeric materials for light emitting devices (see abstract).  The polymeric material includes, as polymerized units, a monomer A, and a monomer C crosslinking agent (see page 2, lines 14-19) where monomer A may be the following:

    PNG
    media_image3.png
    154
    307
    media_image3.png
    Greyscale

Spencer et al. teaches the polymeric charge transfer layer may be part of an organic light emitting device and a device may include an emitting layer, hole transport layer, and electron transport layer (see claim 12, page 35 and page 15, line 21 to page 16, line 6); however, it is not seen where the polymeric charge transfer layer solution is mixed together with an emitting dopant per instant claim 16 or wherein the layer containing a Structure A or Structure C is specifically described as the light emitting layer itself per instant claim 20.  In analogous art, Nakagawa et al. teaches an organic layer of an electroluminescent device may comprise an organic layer comprised of a single (i.e., combined functional) layer, which is a light emitting layer (see par. 82-91, especially par. 91 and 93).  Additionally, Nakagawa et al. teaches a hole injection transport layer may be doped with emission materials such a fluorescent material or phosphorescent material to emit light (see par. 197 as well as par. 116-161).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the material of Spencer et al. in an organic functional layer of a device in Ex Parte Smith, 83  USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396).  Accordingly, since applicant has submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claims are unpatentable as obvious under 35 U.S.C. 103(a), because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Allowable Subject Matter
Claim 14 would be allowable if the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action over independent claim 1, upon which claim 14 depends, is overcome.
The prior art fails to teach or to render obvious the very specific compounds set forth in claim 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR 2019017274 A teaches derivatives that may include an anthracene group bonded to group(s) 
    PNG
    media_image12.png
    87
    172
    media_image12.png
    Greyscale
(see pages 3 to 4 of translation copy) as material for an organic electroluminescent device.  The publication date is prior to the instant U.S. filing date.  The reference is considered relevant to the art of the endeavor.
Non-patent literature reference Organic Electronics, Vol. 12, (2011), pages 2253-2257 teaches crosslinking hole transport layer material for an OLED device (see title, abstract, and Scheme 1 on page 2255).  The reference is considered relevant to the art of the endeavor.
Non-patent literature book chapter “Photoconductive Polymer” by P. Strohriegl and J.V. Grazulevicius discusses conductive polymers with groups such as anthracene or carbazole (see page 785).  The information is considered relevant to the art of the endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAWN L GARRETT/Primary Examiner, Art Unit 1786